  Case 3:18-cr-00585-MAS Document 95 Filed 04/22/19 Page 1 of 3 PageID: 272




                                           U.S. Department of Justice


                                           United States Attorney
                                           District of New Jersey


                                             970 Broad Street, Suite 700
                                             Newark, New Jersey 07102
                                             (973) 645-2700


                                             April 22, 2019
VIA ECF
Honorable Michael A. Shipp
United States District Court Judge
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608


              Re:   United States v. Santos et al.
                    Cim. No. 3:18-CR-00585 (MAS)

Your Honor:

The Government respectfully objects to defendant Victor Santos’s request for
the entry of an Order allowing the defendant to travel to Portugal based on the
following factors:

      (1) The defendant is under indictment for Conspiracy to Commit Bank
          Fraud in violation of 18 U.S.C. § 1349, multiple counts of Bank Fraud
          in violation of 18 U.S.C. § 1344, and multiple counts of False
          Statements, in violation of 18 U.S.C. § 1014, with the maximum
          sentence of imprisonment for each count being 30 years.
      (2) Discovery has been substantially completed and the defendant is
          aware or should be aware of the substantial evidence of his guilt.
      (3) The letter submitted to the Court by defendant’s counsel states the
          defendant’s travel is necessary, so he can “check on his mother’s
          home and property in Portugal.” Defense counsel’s communications
          with the Government prior to the letter (including communications
          the day before the defendant submitted his request during which the
    Case 3:18-cr-00585-MAS Document 95 Filed 04/22/19 Page 2 of 3 PageID: 273




          Government articulated its opposition) made no mention of preparing
          the home of the defendant’s mother for a visit, or renovations.1
       (4) The defendant holds dual citizenship with the United States and
           Portugal and the extradition treaty, The Convention of May 7, 1908
           Between the United States of American and Portugal, (Attachment A)
           provides at Article VIII that “neither of the Contracting Parties shall be
           bound to deliver up its own citizens or subjects.”2
           https://history.state.gov/historicaldocuments/frus1908/d680
           (accessed April 22, 2019)
       (5) The defendant has access to a residence in Portugal, his mother’s,
           that may be available as a permanent shelter.
       (6) The defendant has other family ties to Portugal as noted in his request
           to the Court.
The defendant is free pending trial under a Court order determining the least
restrictive conditions of release that will assure his appearance at future court
proceedings. He now seeks a lessening of those least restrictive conditions. The
Government submits he must provide the Court an exceptional reason or
reasons for the modification, especially a modification that would take the
defendant to a country that has the discretion to allow him to remain beyond
the Court’s jurisdiction indefinitely. Even if repairs beyond those made last
year to his Mother’s home in Portugal are required,3 the defendant has offered
no reasonable explanation why he is the only person capable of completing
them or overseeing their completion.

Contrast defendant’s request with the recent post-indictment request for the
entry of an Order allowing defendant Arsenio Santos to travel to Portugal to
which the Government consented. Arsenio Santos had an exceptional reason to
travel, that is, attendance at his Mother’s funeral. Consider also, the pre-
indictment travel of the defendant last year to which the Government
consented. Not only did the defendant want to repair his Mother’s home, but he


1
  We spoke to counsel as recently as today and understand that the reasons for the request for
travel remain essentially the same as those articulated in their letter of last week. After
considering the information provided today, the Government remains opposed.
2 The extradition treaty between the United States and Portugal consists of The Convention of

May 7, 1908 Between the United States of America and Portugal and the Instrument Amending
the Convention of May 7, 1908 Between the United States of America and Portugal Signed at
Washington July 14, 2005 with Annex.
3 The defendant made a similar request to travel to Portugal in July 2018 prior to indictment.
According to the July 2018 cover letter defense counsel sent to U.S. Magistrate Joseph Dickson
transmitting a proposed Consent Order (Attachment B, ECF #57) defendant purportedly wished
to travel, in part, to “[p]rovide maintenance and upkeep on his mother’s house in Portugal,” to
prepare it for a visit his mother would make, noting that the house had been vacant for some
time.
                                             -2-
  Case 3:18-cr-00585-MAS Document 95 Filed 04/22/19 Page 3 of 3 PageID: 274




wanted to visit a 99-year-old cousin, perhaps for the last time, whose memory
was failing.

Although, for the reasons stated above, the risk of flight is greater now than
before indictment, the Government is not seeking defendant’s detention and a
revocation of the Court’s order allowing the defendant to remain free pending
trial. Therefore, the Government does not have the burden of establishing a
substantial risk of flight. Because the defendant asks the Court to remove a
condition already imposed, if only temporarily, he has the burden of
establishing that he is entitled to the privilege of foreign travel. Defendant
Victor Santos must convince the Court that lifting the restriction on travel will
not change the odds of his appearing or enhance the risk of flight. Given the
defendant’s citizenship and family ties to Portugal, his recent indictment, and
his more fulsome knowledge of the substantial evidence of his guilt, the
Government respectfully requests the Court deny the defendant’s request.


                                             Sincerely,
                                             CRAIG CARPENITO
                                             United States Attorney

                                      By:                   /s/

                                             Charlie L. Divine
                                             Kevin V. Di Gregory
                                             Special Assistant U.S. Attorneys

Attachments
cc: Lawrence S. Lustberg, Esq. and Kevin G. Walsh, Esq. (counsel for Victor
    Santos) (via email)
   John. J. O’Reilly, Esq. (counsel for Fausto Simoes)
   Damian P. Conforti, Esq. (counsel for Arsenio Santos)
   Daniel Milne, United States Pre-Trial Services (via email)




                                       -3-
